Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first coupling parts” in claim in claim 1, line 24, interpreted as the screw holders recited in ¶ 35 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The recitation of “first fastening parts” in claim 1, line 21 uses generic placeholder plus function language but have not been interpreted under 35 U.S.C. 112(f) as the claim further recites these “parts” to be “formed as countersinks on a first surface of the case”.
Similarly, the recitation of “second fastening parts” in claim 3, line 2 uses generic placeholder plus function language but have not been interpreted under 35 U.S.C. 112(f) as the claim further recites these “parts” to be “formed as countersinks on a first surface of the case”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 9, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,494,380 to Cross in view of US Publication No. 2012/0186272 A1 to Son and US Publication No. 2016/0282040 A1 to Wenji et al.

    PNG
    media_image1.png
    417
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    396
    media_image2.png
    Greyscale

claim 1 in figs. 1 and 2, shown above, a liquid cooling apparatus, comprising: 
a case (formed of face plate 48 and side plates 50 and 52, col. 3, lines 38-42); 
a tank (the casting 28 and the channel 38 formed within it) provided within the case (as shown in fig. 2); 
a cooling block (heat transfer block 32) provided to be in contact with the water tank (at the back planar surface 30)  and to cool the water tank through heat exchange (as taught in col. 3, lines 22-24); 
a thermoelectric element (12) having a first side (16) in contact with the cooling block (32) and configured to transfer heat from the first side to a second side of the thermoelectric element when power is applied thereto (as taught in col. 3, lines 7-10); 
an insulator (54) provided within the case that covers the water tank (particularly the back surface 30 thereof where it does not contact the block 32) and the cooling block (32, where it does not contact either the thermoelectric element 12 or the casting 38); and 
a heat dissipation block (22) provided outside of the case (as shown in fig. 2, the block 22 is exposed to outside air) and provided to be in contact with the second side (14) of the thermoelectric element (12) to dissipate heat from the second side of the thermoelectric element (as taught in col. 3, lines 11016, 
wherein the cooling block (32) is fastened to the case (specifically side walls 50 and 52) with a plurality of first fasteners (shown in fig. 2 at the lower end attaching to the casting 28 and thus securing the block 32 within the case) and the heat dissipation block (22) is fastened to the case with a plurality of second fasteners (shown at the top of fig. 2 attaching to the casting 28 and thus securing the block 32 within the case,)

a first cooling block part having a first surface (the face 34) in contact with the water tank; and 
a second cooling block part (the narrower end opposite the face 34) that extends from a second surface (face 35) of the first cooling block part opposite the first surface (34, as shown in fig. 2), having an area smaller than an area of the first cooling block part (as shown in fig. 2), and provided to be in contact with the thermoelectric element (12),
wherein the case (face plate 48 and side plates 50 and 52) includes a plurality of first fastening parts formed as countersinks (shown in fig. 1 and 2, the screw holds formed in both the face plate and side plates 50 and 52) on a first surface of the case (any of the face or side plates), the plurality of first fastening parts configured to be spaced apart from each other on the first surface of the case (as shown in figs. 1 and 2), 
herein the plurality of first fasteners pass through the plurality of first fastening parts (as shown).

    PNG
    media_image3.png
    365
    571
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    397
    523
    media_image4.png
    Greyscale

Neither Cross nor Son teaches the block including on its second surface coupling parts which protrude from the surface and are coupled to the first fasteners as they pass 

Cross teaches limitations from claim 3 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein the case further includes a plurality of second fastening parts formed as countersinks (the screw holes through the side walls 50 and 52 shown in fig. 2 to fasten to the block 22) on the first surface (either of the side walls 50 and 52) of the case at positions different from the plurality of first fastening parts (as shown), and wherein the plurality of second fasteners is fastened to the plurality of second fastening parts, respectively (as shown in fig. 2). 

Cross teaches limitations from claim 4 in fig. 2, shown above, the liquid cooling apparatus of claim 3, wherein the plurality of first fastening parts (at the lower end of the 

Cross teaches limitations from claim 5 in fig. 2, shown above, the liquid cooling apparatus of claim 3, wherein the second side (14) of the thermoelectric element (12) is in contact with the heat dissipation block (22, at face 24) when the heat dissipation block is fastened to the case by the second fastener (as shown in fig. 2). 

Cross teaches limitations from claim 9 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein the cooling block (32) and the heat dissipation block (22) are spaced apart from each other (as shown in fig. 2).
Cross does not teach a surface of the case to provide a through hole with this surface of the case and the through hole being provided between the cooling block and heat dissipation block.  Son teaches in fig. 2, shown above, a thermoelectric cooling system having a main housing body (100) having a back wall (110) through which a cooling block (internal heat transfer fin unit 320) is fastened in a through hole, the back wall and through hole being formed between the internal heat transfer fin unit (320) and an external heat transfer fin unit (340) (as taught in ¶ 42-44 and shown in fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cross with the mounting shape and arrangement of Son to simplify construction by allowing for the installation of the cooling unit through a hole formed in a single wall rather than requiring the sandwiching of multiple walls arranged with applicable structure as taught by Cross (see fig. 2, for example).
claim 13, Cross does not teach a fan being provided to circulate air toward the heat dissipation block.  Son teaches in fig. 2, shown above, and in ¶ 45, an external air blower (350) disposed to blow air toward the external heat transfer fin unit (340).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cross with the external air fan of Son in order to improve the efficiency of heat exchange at the external heat transfer fin unit as taught in ¶ 45 of Son.

Cross teaches limitations from claim 15 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein the heat dissipation block (22) includes: a heat dissipation plate (shown parallel to the face 24); and a plurality of heat dissipation fins (26) (col. 3, lines 11-14).
 
Cross teaches limitations from claim 16 in figs. 1 and 2, shown above, the liquid cooling apparatus of claim 15, wherein the heat dissipation plate (the portion of the block 22 parallel to the face 24) has a rectangular shape (as shown in fig. 1 and 2, in profile and cross-section) and is configured to be in contact with the thermoelectric element (on face 14 of the element 12 as shown in fig. 2 and taught in col. 3, lines 14-16). 

Cross teaches limitations from claim 17 in figs. 1 and 2, shown above, the liquid cooling apparatus of claim 16, wherein the plurality of heat dissipation fins (26) protrude from the heat dissipation plate to expand a contact area for air (as shown in figs. 1 and 2). 
claim 18 in fig. 2, shown above, the liquid cooling apparatus of claim 17, wherein the plurality of heat dissipation fins (26) extend in a transverse direction (upward in the perspective of fig. 2) and are spaced apart from each other in a longitudinal direction (left and right in the perspective of fig. 2).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cross, Son, and Wenji as applied to claims 1, 3, and 5 above, and further in view of US Patent No. 8,468,837 B2 to Pinet.

    PNG
    media_image5.png
    680
    487
    media_image5.png
    Greyscale

Regarding claim 6, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the insulation of this system having a plurality of 

    PNG
    media_image6.png
    560
    734
    media_image6.png
    Greyscale

Regarding claim 7, Cross does not teach a through hole being formed in the case with the thermoelectric element disposed therein, or the first and second fasteners alternating along the edges of the through hole.  Son teaches in figs. 2 and 3, shown above, the back face (110) of the housing of his invention receiving a thermoelectric unit .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cross, Son, Wenji, and Pinet as applied to claims 1-3, 5, and 6 above, and further in view of Japanese Publication No. 9-152246 to Nakayama et al., a machine translation of which is provided with this Action.

    PNG
    media_image7.png
    230
    208
    media_image7.png
    Greyscale

Regarding claim 8, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case and Son teaches the thermoelectric device to be disposed in a through hole 

Cross teaches limitations from claim 10 in fig. 2, shown above, the liquid cooling apparatus of claim 1, wherein a first side of the cooling block (side 34 of the block 32) is in contact with a first surface of the water tank (28, at the surface 30) and a second side of the cooling block (side 35 of block 32)  is in contact with a first side of the thermoelectric element (side 16 of the element 12).
Cross does not teach the contact area with the water tank to be equal to the surface area of the tank.  Nakayama teaches in fig. 3, shown above, the left sidewall of the tank (1) of his invention serving as a cooling block in contact with the thermoelectric elements (8) and thus providing a side block with an area equal to the entire cross-section of the tank (1).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cross with the large heat exchange area of Nakayama in order to increase the amount of heat exchange that can be provided between the thermoelectric unit(s) and the tank thus improving the performance of the 
Claim 13 and 14 is rejected under 35 U.S.C. 103 as being obvious over Cross, Son, and Wenji as applied to claims 1 and 13 above and further in view of US Patent No. 5,247,798 to Collard, Jr.

    PNG
    media_image8.png
    670
    555
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    544
    541
    media_image9.png
    Greyscale

Regarding claims 13 and 14, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the system including a fan for blowing air over the external heat exchanging block as taught in claim 13, or the system having a plurality of fans mounted on the heat dissipation block forcing air to contact a portion of the heat dissipation block that overlaps the thermoelectric element as taught in claim 14.  Collard teaches in fig. 5, shown above, a thermoelectric cooling system provided with a thermoelectric module (5) paired with a heat sink plate (14) with an associated fan (16) as taught in claim 13, the fan (16) overlapping the thermoelectric module (5) as taught in claim 14 and further teaches in fig. 3, the system to include a plurality of fans (16) .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cross, Son, and Wenji as applied to claim 1 above, and further in view of US Patent No. 4,833,888 to Kerner et al.

Regarding claim 19, Cross teaches a refrigerated water tank having a thermoelectric device disposed at one side thereof and teaches heat exchanging blocks of this thermoelectric device to be secured with fasteners passing through holes formed in the case.  Cross does not teach the system of his invention being provided in a water purifier.  Kerner teaches in the abstract of his invention a water purifier provided with a thermoelectric module for heating or cooling purified water.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cross with the water purification installation of Kerner in order to provide the water cooled by the system of Cross to users with improved safety and flavor.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any 

Applicant argues on pp. 8-12 of the reply that neither Cross nor Son teaches all features of amended claim 1 with particular focus on the limitations added to this claim by amendment, particularly the presence and structure of the first coupling parts, protrusions into which the fasteners passing through the first passing parts penetrate in the assembly of the liquid cooling apparatus of the present invention.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Wenji is relied upon in combination with Cross and Son to teach this construction feature.

Applicant argues on pg. 13 of the reply that none of the other secondary references (namely Pinet, Nakayama, Collard, and Kerner) relied upon in rejection the dependent claims depending upon independent claim 1 in the Non-Final Rejection of 26 July 2021 teaches the limitations added to claim 1 by amendment with regard to the coupling parts.
In response, examiner agrees but note that none of these references has been relied upon to teach this feature, rendering the argument that they lack it moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        22 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763